PER CURIAM.
By petition for a writ of certiorari we have for review an order of the Florida Industrial Commission bearing date August 9, 1965. Our consideration of the petition, the record and briefs, oral argument having been waived, leads us to conclude that the petition should be and is therefore denied.
The petition for attorney’s fees also is denied.
It is so ordered.
THOMAS, ROBERTS, O’CONNELL and CALDWELL, JJ., concur.
MASON, Circuit Judge, dissents with opinion.
THORNAL, C. J., and ERVIN, J., dissent and agree with MASON, Circuit Judge.